Citation Nr: 0843456	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
chest wall pain.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1955 to January 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of the 
Department of Veterans Affairs Regional Office (RO) in Boise, 
Idaho, which effectuated a decision of the Board, granting 
service connection for chest wall pain under the provisions 
of 38 U.S.C.A. § 1151.  
 
The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service-connected chest wall pain is rated 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5321, for 
moderate injury of the thoracic muscle group, Muscle Group 
XXI.    

The veteran has undergone two heart surgeries in 1993 and in 
1995.  Private hospital records in September 1997 indicate 
that much of his chest pain was related to the intercostal 
nerve.  On VA examination in November 2004, the diagnosis was 
non-cardiac chest pain that could be due to intercostal nerve 
pain. 

As it is not clear that there is any nerve damage and as the 
evidence of record is insufficient to rate the disability 
under the criteria for a scar, under the duty to assist, 38 
C.F.R. § 3.159(c)(4), further evidentiary development is 
needed before deciding the claim. 



Accordingly, the case is REMANDED for the following action:

1. Afforded the veteran for a VA 
examination to determine the current 
level of impairment due to the service-
connected chest wall pain.  The claims 
file should be made available to the 
examiner for review.  

The examiner is asked to identify the 
current manifestations of the chest 
wall pain of non-cardiac origin to 
include whether the pain is due to 
scarring, a nerve injury, or muscle 
injury.  

If the pain is derived from 
scarring, the examiner is 
requested to describe whether the 
scar is unstable or painful on 
examination or limits function of 
the affected part.  

If the pain is derived from nerve 
injury, such as to the intercostal 
nerve, the examiner is requested 
to identify the nerve involved and 
to characterize the degree of 
impairment as mild, moderate, or 
severe.  

If the pain is derived from muscle 
injury, the examiner is requested 
to characterize the impairment as 
slight, moderate, moderately 
severe, or severe.  

2. After the above development is 
completed, adjudicate the claim, 
considering Diagnostic Codes 5321, 
7803, 7804, 7805, and the appropriate 
Diagnostic Code for any peripheral 
nerve damage.  




If the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).  


